Case 2:20-cv-02180-JAK-SK Document 10 Filed 04/14/20 Page 1 of 3 Page ID #:106



  1   Wajda Law Group, APC
      Nicholas M. Wajda (State Bar No. 259178)
  2   6167 Bristol Parkway, Suite 200
  3   Culver City, CA 90230
      Telephone: (310) 997-0471
  4   Facsimile: (866) 286-8433
      Email: nick@wajdalawgroup.com
  5   Attorney for Plaintiff
  6

  7                              UNITED STATES DISTRICT COURT

  8                            CENTRAL DISTRICT OF CALIFORNIA

  9

 10    TESHAWN S. JOHNSON,                       Case No. 2:20-cv-02180-JAK-SK
 11                     Plaintiff,               CERTFICATE OF SERVICE
 12          v.                                  Complaint Filed: March 6, 2020
 13    AMERASSIST A/R SOLUTIONS, INC.,
 14    Defendant.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 1
Case 2:20-cv-02180-JAK-SK Document 10 Filed 04/14/20 Page 2 of 3 Page ID #:107
Case 2:20-cv-02180-JAK-SK Document 10 Filed 04/14/20 Page 3 of 3 Page ID #:108
